Citation Nr: 0304480	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-08 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether there was clear and unmistakable error in the 
February 10, 1998 Board decision, which denied service 
connection for the residuals of an injury to the left arm.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 




INTRODUCTION

The veteran served in the Army National Guard from November 
26, 1958 to September 12, 1960.  He was on active duty for 
training from March 21 to September 19, 1959 and from June 25 
to July 9, 1960.

This appeal initially arose from a February 2000 decision by 
the Board of Veterans' Appeals (Board) that held that a 
February 1998 decision by the Board did not contain CUE.  The 
moving party appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2001, the Secretary of VA submitted Appellee's 
Motion For Remand And To Stay Further Proceedings.  The 
Secretary noted that subsequent to the Board decision on 
appeal, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided Disabled American Veterans 
et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  In May 
2001, the appellant submitted a motion in response, seeking a 
decision by the Court on the merits.  In a June 2002 
Memorandum Decision, the Court vacated the Board's February 
2000 decision and remanded the matter for readjudication 
pursuant to Disabled American Veterans et. al. v. Gober, 234 
F.3d 682 (Fed. Cir. 2000).  


FINDINGS OF FACT

1.  The February 1998 Board decision found that the veteran 
had not presented evidence of a well grounded claim for 
service connection for the residuals of an injury to the left 
arm.  

2.  The correct facts were before the Board in February 1998 
and the Board's decision was supported by the evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103A (West Supp. 2002); 38 C.F.R § 3.159 (2002), was 
enacted.  The amendments were effective November 9, 2000.  In 
Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), the 
Court held that the VCAA was not applicable to motions 
alleging CUE in decisions of the Board.  Accordingly, the 
Board finds that the VCAA is not applicable to this motion as 
a matter of law.

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, supra.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

(1) General.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  (2) Special rule 
for Board decisions issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and unmistakable 
error:  (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

As noted by the Court's June 2002 Memorandum Decision, 
section 1404(b) was addressed by the Federal Circuit in 
Disabled American Veterans et. al. v. Gober, supra.  In that 
determination the Federal Circuit noted that the last 
sentence of Rule 1404(b) provided that: "Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be denied."  The Federal Circuit found that the effect 
of this last sentence, in conjunction with Rule 1409(c) 
(which provides that once there is a final decision on a CUE 
motion, subsequent motions relating to that Board decision on 
that issue will be dismissed with prejudice) would be to 
shield from CUE review any issue that was subject of a CUE 
motion that is "denied" because the motion did not comply 
with the pleadings requirements of Rule 1404(b).  As a 
result, the Board would never decide a particular CUE claim 
on the merits as required in 38 U.S.C.A. § 7111(e), not 
because the claimant failed to establish, substantively, his 
CUE claim, but because of pleading defects.  The Federal 
Circuit then invalidated the last sentence of Rule 1404(b); 
however, it upheld the other provisions of Rule 1404(b).  Id. 
at 698-99.

The effect of this ruling was apparently to require that the 
Board dismiss without prejudice to refilling motions that 
fail to meet the minimum ministerial or pleading requirements 
set forth in Rule 1404.  Indeed, VA subsequently published an 
interim final rule effective on July 21, 2001, revising Rule 
1404(b) to provide that motions that fail to comply with the 
pleading requirements for stating a CUE claim "shall be 
dismissed without prejudice to refilling under this subpart."  

Based on a thorough review of the evidence, the Board finds 
that the moving party has set forth an allegation of CUE in a 
clear and specific manner.  Thus, his allegations satisfy the 
sufficiency criteria set forth in section 20.1404(b).  As a 
result, the Federal Circuit's decision in Disabled American 
Veterans et. al. v. Gober, supra, is not applicable to this 
claim and the Board will proceed to address the merits of the 
moving party's CUE claim.

The Board appreciates that the moving party does not agree 
with the conclusion the Board reached in February 1998.  
Nevertheless, the determinative question in this matter is 
not whether the moving party agrees with the Board's weighing 
or evaluation of the facts then of record, but whether the 
correct facts, as they were known at the time, were before 
the Board and whether the statutory or regulatory provisions 
extant at the time were correctly applied.  38 C.F.R. § 
20.1403(d)(3).

The appellant has argued that there was clear and 
unmistakable error (CUE) in the February 10, 1998 Board 
decision which concluded that the veteran had not presented 
evidence of a well grounded claim for service connection for 
the residuals of an injury to the left arm.  The appellant 
argues that the evidence of record at the time of the 
February 1998 Board decision had shown that his condition had 
been aggravated by service; thus, he argues that the claim 
should have been well grounded and granted.  Such an 
allegation, disagreement as to how the facts were weighed or 
evaluated, does not constitute a valid claim of CUE.  See 38 
C.F.R. 20.1403(d)(3) (2002).  It is noted that this argument 
relates to the interpretation and evaluation of the evidence.  
This argument represents a clear-cut example of disagreement 
as to how that evidence was interpreted and evaluation, and 
as such cannot constitute a basis for a finding of CUE.  
These arguments constitute nothing more than a disagreement 
with how the evidence was evaluated, that by law cannot rise 
to the level of CUE.  See 38 C.F.R. 20.1403(d)(3) (2002); see 
also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The appellant also argued that the Board failed to fully 
assist the veteran by not obtaining a medical opinion as to 
aggravation.  However, claiming a failure in the duty to 
assist is not a basis for a finding of CUE.  See 38 C.F.R. 
20.1403(d)(2) (2002).  

In November 2002 the appellant, through his counsel, 
submitted additional arguments and / or evidence in support 
of his claim.  However, arguments on the basis of evidence 
not of record at the time of the February 1998 Board 
decision, cannot rise to the level of CUE as a matter of law.  
38 C.F.R. §§ 20.1403(b), 20.1404.  38 C.F.R. § 20.1405 
provides that generally no new evidence will be considered in 
connection with the disposition of a CUE motion.  38 C.F.R. 
§ 20.1405 permits the Board to use various agencies of 
original jurisdiction to assure the completeness of the 
record and to obtain opinions of the General Counsel.  It 
also provides that consideration may be given to evidence 
constructively of record as to Board decisions after July 21, 
1992; however, that does not apply to this motion.  38 C.F.R. 
§ 20.1405.  The law vests the Board with original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision but new evidence or additional evidence must 
go to the RO for consideration to reopen a service connection 
claim.  

Under the governing law and regulations, allegations 
disputing how the Board weighed or evaluated the evidence 
before it, the VA's failure to fulfill the duty to assist, or 
argument on the basis of evidence not of record at the time 
of the February 1998 Board decision, cannot rise to the level 
of CUE as a matter of law.  38 C.F.R. § 20.1403(b), (d)(2), 
(d)(3).  Allegations of CUE made on these bases are subject 
to denial.  

Accordingly, the Board finds that the motion challenging the 
Board's decision of February 1998 is denied.


ORDER

The motion for revision of the February 10, 1998 Board 
decision on the grounds of CUE is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

